DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of invention I in the reply filed on 5/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Note that while the applicant asserts that claims 9-14 are a product by process claim with the same steps as claims 1-8, it is still a product (i.e. a device), and the applicant is reminded that the patentability of a product does not rely on its method of production (MPEP 2113). Further, while the applicant states that claims 9-14 are not a device; however, the preamble to claim 9 states “A semiconductor device.” The applicant’s comments regarding the identification of claims 9-14 and 15-20 have been addressed and do not appear to suggest an error per se in the restriction requirement. However, if the comments were intended to indicate an alleged error, the requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of the species of fig. 15 in the reply filed on 5/2/2022 is acknowledged.
Claims 3 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of the species of fig. 15 was made without traverse in the reply filed on 5/22/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-5, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Selective-area low-pressure MOCVD of GaInAsP and related materials on planar InP substrates” (Gibbon).
	For claim 1, Gibbon teaches a method comprising: with a semiconductor wafer having an orientation in a plane (p. 999, 2. Experiment section, 1st paragraph, (100) substrate), depositing one or more masks to the semiconductor wafer, wherein each mask is configured to cover a portion of the semiconductor wafer (fig. 1, p. 999, 2. Experiment section, 2nd paragraph), and wherein each mask includes a perimeter having multiple sides that are substantially aligned along a preferred crystal direction relative to the orientation that provides enhanced or reduced growth enhancement at edges of the substantially aligned sides (fig. 2 and page 1000, 1st and 3rd full paragraphs); and performing Selective Area Epitaxy (SAE) growth on a surface of the semiconductor wafer (p.999, “3.1. selective growth of InP”).
For claim 2, Gibbon teaches the perimeter has a shape of a quadrilateral (fig. 1, (p.999, 2. Experiment section, 4th paragraph).
For claim 4, Gibbon teaches the surface includes a compound of group III and group V elements (p. 999, 2. Experiment section, 1st paragraph, (100) InP substrate).
For claim 5, Gibbon teaches the surface is Indium Phosphide (InP) and the plane is near a (100) orientation (p. 999, 2. Experiment section, 1st paragraph, (100) InP substrate).
For claim 15, Gibbon teaches a semiconductor device, for fabrication via a process of growing an epitaxial layer onto a semiconductor wafer via Selective Area Epitaxy (SAE), the semiconductor device comprises (p. 999, 2. Experiment section, 1st paragraph, (100) InP substrate): 
a first area covered by a mask which inhibits crystal growth on a surface of the first area (fig. 1, p. 999, 2. Experiment section, 2nd paragraph, and fig. 3, shows regions where mask prevented epitaxial growth); 
a second area, adjacent to the first area and not covered by a mask, which allows crystal growth on a surface of the second area (fig. 1, p. 999, 2. Experiment section, 4th paragraph, gap between masks, and fig. 3, shows regions with epitaxial growth); and 
a perimeter of the mask serving as a boundary between the first area and the second area (fig. 1), wherein multiple sides of the perimeter are substantially aligned along a preferred crystal direction relative to an orientation of the semiconductor wafer (p. 1000, 4th paragraph), to enhance or reduce growth enhancement at edges of the substantially aligned sides (this states an intended result rather than a structural limitation per se and does not distinguish the claimed invention from the prior art; further, as indicated by the applicant in the instant specification, growth enhancement depends on the alignment of the mask and therefore growth enhancement is inherently enhanced or reduced compared to another alignment which results in differing growth enhancement).
For claim 16, Gibbon teaches the perimeter has a shape of a quadrilateral (fig. 1, (p.999, 2. Experiment section, 4th paragraph).
For claim 18, Gibbon teaches the semiconductor wafer includes a compound of group III and group V elements (p. 999, 2. Experiment section, 1st paragraph, (100) InP substrate).
For claim 19, Gibbon teaches the surface is Indium Phosphide (InP) and the plane is near a (100) orientation (p. 999, 2. Experiment section, 1st paragraph, (100) InP substrate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Selective-area low-pressure MOCVD of GaInAsP and related materials on planar InP substrates” (Gibbon) in view of “Anisotropic epitaxial growth in GaN selective area epitaxy” (Kapolnek).
For claims 6 and 20, Gibbon does not teach the preferred crystal direction is one or more of angles having approximate degrees of 34, 124, 214, 304, 56, 146, 236, and 326, relative to a [011] direction of the semiconductor wafer. However, Gibbons teaches the crystal direction is a results effective variable in selective area growth (fig. 1). As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal crystal directions including of 34, 124, 214, 304, 56, 146, 236, and 326 degrees, relative to a [011] direction of the semiconductor wafer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over “Selective-area low-pressure MOCVD of GaInAsP and related materials on planar InP substrates” (Gibbon) in view of “Anisotropic epitaxial growth in GaN selective area epitaxy” (Kapolnek) and US 6,317,445 (Coleman).
For claim 7, Gibbon does not teach a mask is for a spot size converter and the preferred crystal direction is selected to provide the maximum growth enhancement.
However, Gibbons teaches the crystal direction is a results effective variable in selective area growth (fig. 1). As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal crystal directions including the preferred crystal direction is selected to provide the maximum growth enhancement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The combination of Gibbons and Kapolnek does not teach a mask is for a spot size converter. However, Coleman teaches using selective area epitaxy in order to grow spot converters (fig. 4 and abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the selective are growth of the previous combination in order to grow a spot size converter taught by Coleman.  Spot size converters have the well-known benefit of efficiently coupling elements with different dimensions. 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over “Selective-area low-pressure MOCVD of GaInAsP and related materials on planar InP substrates” (Gibbon) in view of “Anisotropic epitaxial growth in GaN selective area epitaxy” (Kapolnek), US 6,198,854 (Takagi) and US 8,280,201 (Prosyk).
For claim 8, Gibbon does not teach a mask is for a traveling-wave electrode and the preferred crystal direction is selected to provide the reduced growth enhancement.
However, Gibbons teaches the crystal direction is a results effective variable in selective area growth (fig. 1). As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal crystal directions including the preferred crystal direction is selected to provide the reduced growth enhancement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The combination of Gibbons and Kapolnek does not teach a mask is for a traveling-wave electrode. However, Takagi teaches using selective area epitaxy in order to grow modulators (fig. 5A-5D, col. 6, l. 7-10) and Prosyk teaches using traveling wave electrodes with modulators in order to provide a high-speed modulator (fig. 3, col. 2, l. 59-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the selective are growth of the previous combination in order to grow a modulator as taught by Takagi with a traveling -wave electrode as taught by Prosyk in order to provide a high-speed modulator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828